Pee Cueiam.
Plaintiffs in limine lodge a motion for a new trial upon tbe ground of newly discovered evidence. It is alleged tbat tbe information, wbicb plaintiffs consider vital and important to tbeir cause, came to tbeir attention after tbe adjournment of tbe term of court at wbicb tbe case'was tried, and after tbe appeal was docketed here. Allen v. Gooding, 174 N. C., 271. Tbe showing made by plaintiffs in tbis respect seems to meet tbe requirements laid down in Johnson v. R. R., 163 N. C., p. 453, for tbe granting of new trials upon tbe ground of newly discovered evidence. Upon tbis ground, tbe cause will be remanded for another bearing.
New trial.